Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
This application does not appear to contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “the protecting means” technically lacks a precise antecedent basis (from the context of claim 1, line 2, it appears as though this recitation should be –the protection means--), in claim 1, line 13, it is not clear what is meant by “overcome”; in claim 2, line 3, the scope of “protection structure for a batter or a fuel tank that may be present…” is unclear to the extent that it cannot be determined whether a fuel tank or battery is or is not intended to be included in this recitation, and/or whether this recitation covers instances where a battery or fuel tank is not present; in claim 3, line 4, “the energy from a side impact” lacks a clear antecedent basis; in claim 5, line 3, “the adjustable body” appears to lack an antecedent basis (from the context of claim 1, line 5, it appears as though this recitation should be –the body--).
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwibara et al. (DE 10 2013 203 504 A1, cited by applicant in the IDS). Kuwibara et al. teach a reinforcing element (20 in general) for the body (10) of a motor vehicle, the .
As regards claim 1, the reference does not specifically teach that the rear of a vehicle is protected and/or that the structure is provided at the rear of a vehicle. Initially, the provision of the structure taught by Kuwibara et al. provides protection to the remainder of the vehicle including the rear as broadly recited. Further, it is very well understood that a vehicle may be impacted at either the rear or the front, and to the extent that it is desirable to protect against rear impacts as well as front impacts, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the structure taught by Kuwibara et al. at a rear portion of the vehicle as well, for the purpose of providing at least the same level of protection to the vehicle rear section.
As regards claim 7, the reference is not specific on the use of aluminum or steel tubes, however both aluminum and steel are notoriously old and well-known manufacturing materials for vehicle structures, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the reinforcing .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwibara et al. in view of Klimek et al. (US 2011/0148089). The reference to Kuwibara et al. as discussed above with respect to claim 1 while teaching a reinforcing element which is attached to a vehicle body (and which resultantly is understood to comprise the vehicle), does not specifically teach that the vehicle includes a rear axle with a deformable cross member, the vehicle including a first battery under the body and behind the axle, and a second battery or fuel tank under the body and in front of the rear axle, the reinforcing element protecting the first batter and second battery or fuel tank. Klimek et al. teach a vehicle (1) having a pair of rear wheels (6) connected with a rear axle (12) and wherein the vehicle can accommodate plural batteries or fuel tanks in respective mountings (13, 14, 15, 16), at least one of which (16) is behind the rear axle, and at least one of which (13, 14, 15) is in front of the rear axle under the body (figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the protection device as taught by Kuwibara et al. (as discussed above and modified with respect to claim 1) on a vehicle such as taught by Klimek et al. having a rear axle and mountings for first and second fuel tanks or batteries, for the purpose of managing end-applied impact load, such as from a collision, and diverting some collision or impact energy to the vehicle frame. Alternatively it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle taught by Kuwibara et al. (as discussed above and modified with respect to claim 1) with a rear axle and a first battery behind the rear axle, and a second battery forward of the rear axle, as taught by the arrangement of Klimek et al., for the purpose of distributing the energy sources for the vehicle across a larger proportion of the vehicle, reducing localized mass.
.

Allowable Subject Matter
Claim 4, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gandiglio teaches a wheel and axle arrangement; Porner teaches a reinforcement for a front or rear of a vehicle; Kawasaki et al. teach a vehicle with tanks on forward and rearward sides of an axle; Ball et al. teach a reinforcement with a center element; Nitawaki teaches a vehicle having a battery rearward and a fuel tank forward, and Stockard et al. teach a force absorption structure
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616